Citation Nr: 0020295	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-24 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 21, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD) with major depression.

2.  Entitlement to service connection for somatic dysfunction 
of the full thoracic and lumbar spines and bilateral 
sacroiliac joints.

3.  Entitlement to service connection for gastroesophageal 
reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from May 1991 to July 1994.


This case first came before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision, wherein the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for somatic 
dysfunction of the full thoracic and lumbar spines and 
bilateral sacroiliac joints, and for gastroesophageal reflux.  
In August 1999, the Board remanded these issues in order to 
secure additional evidence.  They are again before the Board 
for review.

In addition, in November 1998, the New Orleans, Louisiana, RO 
granted service connection for PTSD with major depression, 
effective as of January 21, 1997, and assigned a 70 percent 
rating therefor as of that date.  The veteran thereafter 
indicated timely disagreement with the assignment of that 
effective date.  

The issues of entitlement to service connection for somatic 
dysfunction of the full thoracic and lumbar spines and 
bilateral sacroiliac joints, and for gastroesophageal reflux, 
are the subject of the REMAND section of this decision, set 
forth below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an effective date earlier than 
January 21, 1997, for the award of service connection for 
PTSD with major depression has been obtained.

2.  The veteran's initial claim for service connection for a 
mental disorder was received by VA on January 21, 1997, more 
than one year after her separation from service.

3.  VA treatment records dated prior to January 21, 1997, do 
not constitute informal claims for benefits.



CONCLUSION OF LAW

Entitlement to an effective date earlier than January 21, 
1997, for the award of service connection for PTSD with major 
depression is not established.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds, as a preliminary matter, that the veteran's 
claim for an earlier effective date is well grounded, and 
that all evidence pertinent to that claim has been secured by 
VA and associated with her claims file.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The basic facts are as follows.  The veteran separated from 
service in July 1994.  From February 1995 to May 1995, she 
was accorded treatment by VA for depression.  On January 21, 
1997, VA received a claim from her in which she sought 
service connection for depression.  In May 1997, the New 
Orleans RO denied this claim.  On July 11, 1997, VA received 
a claim from her in which she sought service connection for 
PTSD; this claim included a statement from a private 
physician, dated "July 27, 1997" (sic) indicating that the 
veteran had been seen on "July 26, 1997" (sic) for various 
mental health problems, to include PTSD.  In November 1998, 
the New Orleans RO granted service connection for a 
disability characterized as PTSD with major depression, 
effective as of January 21, 1997.

Governing VA regulations stipulate that, with regard to the 
effective date of an assignment of service connection, such 
entitlement ensues on the day following the date of service 
separation or the date entitlement arose, if the claim is 
received within one year after separation from service.  If 
the claim is received more than one year after that date, the 
effective date is the date of receipt of the claim, or the 
date that entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1999).


In the instant case, the veteran's claim for service 
connection for a mental disorder was received by VA on 
January 21, 1997-that is, more than one year following her 
last day of service in July 1994.  Inasmuch as the regulation 
provides that the appropriate effective date is the later of 
either the date of receipt of the claim or the date that 
entitlement arose, in this instance the date of receipt of 
the claim for benefits is the later, and therefore 
appropriate, date.  The question of whether the veteran's 
mental disorder had been manifested prior to that date (and 
thereby establishing her entitlement to service connection 
therefor) is immaterial.  Similarly, an inquiry as to whether 
entitlement was established subsequent to January 21, 1997, 
need not be undertaken, in that a review of the evidence as 
to that question would not assist in establishing an 
effective date prior to January 21, 1997.

The Board acknowledges that VA regulations also provide that 
any communication or action in which an intent to apply for 
VA benefits is indicated may be considered what is deemed an 
"informal claim."  38 C.F.R. § 3.155(a) (1999).  It must 
therefore be determined whether any of the records of VA 
treatment accorded the veteran between February 1995 and May 
1995 for her mental problems can be considered to constitute 
an informal claim, and thereby permit assignment of an 
effective date prior to January 21, 1997, in accordance with 
the provisions set forth in 38 C.F.R. § 3.400(b)(2)(i) 
(1999).

This question must be answered in the negative.  The 
provisions of 38 C.F.R. § 3.155(a) (1999) expressly stipulate 
that an informal claim "must identify the benefit sought."  
The VA treatment records compiled between February 1995 and 
May 1995, while noting the veteran's complaints of 
depression, do not indicate that she intended to seek service 
connection for this disorder, or otherwise sought VA benefits 
for her mental health problems over and above the outpatient 
treatment and medications accorded her at that time.  In 
other words, these records do not "identify the benefit 
sought," and do not constitute an informal claim for service 
connection for depression or PTSD.


Finally, the Board notes the veteran's contentions, to the 
effect that her PTSD had been misdiagnosed, both during her 
service and thereafter.  The Board must point out that the 
veteran has presented no medical evidence in support of her 
allegation; in the absence of any such evidence, and in the 
absence of evidence indicating that she has the requisite 
knowledge or training to render a medical finding, her 
contentions are no more than unsupported conjecture that can 
be accorded no probative value.  See Moray v. Brown, 5 Vet. 
App. 211 (1993), and Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It must also be noted that such contentions are 
irrelevant, inasmuch as no claim for VA benefits was 
submitted within one year after her separation from service.  
It must again be emphasized that, in such circumstances, the 
date of receipt of claim is the controlling factor, and that, 
in this case, the first claim for VA benefits with regard to 
service connection for a mental disorder was received by VA 
on January 21, 1997.  Since that is the date that was 
assigned by the New Orleans RO, the Board must therefore 
conclude that entitlement to an effective date earlier than 
January 21, 1997, for the award of service connection for 
PTSD with major depression is not demonstrated, and that the 
veteran's claim for an earlier effective date fails.


ORDER

Assignment of an effective date earlier than January 21, 
1997, for the award of service connection for PTSD with major 
depression is denied.


REMAND

In its August 1999 Remand, the Board sought the development 
of additional evidence with regard to the veteran's claims 
for service connection for somatic dysfunction of the full 
thoracic and lumbar spines and bilateral sacroiliac joints, 
and for gastroesophageal reflux.  The case was thereafter 
returned by the RO to the 

Board; a review of the claims folder, however, does not 
demonstrate that the requested actions were undertaken by the 
RO or, for that matter, that any action with regard to these 
issues was made at all.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in circumstances in which actions 
sought on remand have not been undertaken or satisfactorily 
accomplished, the Board is to seek compliance with its 
request by means of another Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Such action is sought, in those 
circumstances, to satisfy due process concerns, and does not 
serve to address questions of well groundedness; see 
38 U.S.C.A. § 5107(a) (West 1991).

This case is accordingly REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for her claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Once this information has been 
ascertained, positive or negative, the 
veteran must be scheduled for VA 
orthopedic and gastrointestinal 
examinations in order to determine the 
nature and extent of her claimed 
disabilities.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by each 
specialist prior to his or her respective 
examinations of the veteran.  X-rays, 
laboratory tests, range of motion studies 
and/or other 

diagnostic studies should be performed as 
deemed appropriate by the specialists.  
The orthopedic examiner is asked to 
determine, to a reasonable degree of 
medical certainty, whether there is 
adequate pathology supporting the 
veteran's complaints of dysfunction of 
the full thoracic and lumbar spines and 
bilateral sacroiliac joints.  The 
gastrointestinal examiner, in turn, is 
asked to determine, to a reasonable 
degree of medical certainty, whether 
there is adequate pathology supporting 
the veteran's complaints of GE reflux.

In the event that adequate pathology is 
not found, then the examiner(s) should 
express an opinion as to whether the 
veteran's symptomatology may be "non-
physiologic" in nature.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
Copies of these examination reports must 
be associated with the veteran's claims 
folder.

3.  If, and only if, the examining 
orthopedic and/or gastrointestinal 
physician concludes that the veteran's 
claimed disorder is "non-physiologic" 
in nature, the veteran should then be 
afforded a VA psychiatric examination to 
determine whether claimed dysfunction 
and/or GE reflux constitutes a 
"somatoform or other psychiatric 
disorder."  If a psychiatric examination 
is conducted, the examiner should fully 
identify the nature and extent of any 
such psychiatric disorder found, and 
express an opinion as to whether such 
disorder is etiologically related to the 
veteran's period of active military 
service or any of her service-connected 

disabilities, to include left knee 
dysfunction and/or PTSD with major 
depression.  Therefore, the veteran's 
claims folder should also be made 
available to and independently reviewed 
by this specialist prior to examination 
of the veteran.

4.  The RO must then re-adjudicate the 
veteran's service connection claims, with 
special attention being made to the 
additional evidence obtained or 
submitted.

5.  If any of these determinations remain 
unfavorable to the veteran in any way, 
she and her representative should be 
furnished with a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and her representative should 
be afforded the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending any of the requested VA 
examinations may result in one or more adverse 
determinations.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until she receives further notice.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



